DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 1-5, 7-19, 22, 24-67, 101-102 directed to inventions/species non-elected without traverse.  Accordingly, claims 1-5, 7-19, 22, 24-67, 101-102 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In response to applicant’s arguments regarding Stare Decisis/Issue Preclusion in the pre-brief conference request on 3/22/21, the examiner notes that the rejection considered under appeal in the parent 13/649710 application involved an additional reference Messerly.  Further, the current claim set differs in scope from that which was 
However, applicant’s further arguments are persuasive regarding the combination of Ridley, Burreson, and Ikeda, as Ridley fails to show a magnetically-based target having a magnetic field strength that is non-contact detectable by a magnetic field detector and a magnetic field detector, and as combination with Ikeda would not would not be proper based on the arguments presented during prosecution.
Therefore the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793